The opinion of the court was delivered by
Woodward, J.
— The cases cited in the argument show that, when one man is called on to pay the debt of another, he has a right to insist on proof of a promise that is clear, explicit, and certain, leaving no room for doubt or misapprehension. All experience justifies the rigour of the rule. Such, indeed, is the temptation to fraud and perjury in actions of this sort, that the legislature has at length given us the substance of the 4th section of the British statute of frauds and perjuries; and for the future, promises of this nature must be supported by written evidence.
The court was called on to declare that the evidence in this case was insufficient to support the action, which they declined to do. We have looked through that evidence carefully, and we think they were in error.
There is no direct evidence of a promise. One of the McQuewans and one of the Hamlins were brought together, when their common debtor’s affairs were the subject of discussion, but there was no promise made at that time. The strongest evidence on which the plaintiffs relied, were the confessions of McQuewan made to Judge Sartwell, and to John K. Comstock. -And what did they amount to ? McQuewan said to the former witness, they had made arrangements with plaintiffs (the Hamlins) to furnish Mr. Wright with goods; and to the latter witness he wished to say the *218same he had to them (Hamlins and other merchants), viz.: that he wished me to let Mr. Wright have what goods he might want, and at the expiration of every three months to send the amount to MeQuewans & Douglas, at Pittsburgh, and they would pay it.
Now, what was the “arrangement” spoken of to Judge Sartwell ? The same that had been made with Comstock, or something else ?
The evidence does not tell us. And if the promise sued on was such as Comstock describes, it was the clear duty of the plaintiffs’ to furnish MeQuewans & Douglas notice of the credits given to Wright. In this view of the evidence, the contract would be in the nature of a letter of credit, and it is a settled principle that a guarantor of future credit is entitled to notice from the party giving the credit, of his acceptance of the guaranty: Kay v. Allen, 9 Barr 320.
But in truth, the allusion to any arrangement with the Hamlins was incidental to the treaty with Comstock, — and is an incidental allusion in a conversation with a third party having no interest in the contract in suit, to be held sufficient proof of that contract ? The law forbids it. One man is not to be charged with another’s debt, on evidence no better than this.
A point was suggested in the argument that was not taken below— that the defendants as partners would not be bound to pay Wright’s debt to the plaintiffs on a promise of one of their number, made not in the presence of the other, nor with their express sanction, nor in the usual course of the business of their partnership.
Though inclined to think well of this proposition, we prefer to put our judgment on the total inadequacy of the evidence to charge the defendants.
The judgment is reversed and a venire de novo awarded.